                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 CHRISTOPHER JONELL TYLER,            )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:16-cv-00174-MR
                                      )               1:06-cr-00252-MR-1
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 10, 2019 Order.

                                               September 10, 2019
